Cullen, J.
The defendant was convicted before a justice of the peace in Orange county of a misdemeanor in fishing on Sunday, and fined five dollars. This appeal is from the judgment of the court of sessions affirming such conviction. But one question is presented to us on this appeal. That the defendant was fishing on Sunday is conceded. That the lake where he fished was private property, and that he had the privilege of fishing in it, was also conceded. It is not shown that he created any commotion or disorder, or that his acts attracted or were witnessed by any person other than the complainant, or disturbed the peace. On these facts the plaintiff contends *10that he was guilty of no offense; that, under the authority of People v. Dennin, 35 Hun, 327, to constitute the crime the act must disturb the repose-of the community. We think not. Section 265, Pen. Code, prohibits “all shooting, hunting, or Ashing, playing, horse racing, gambling, or other public sports, exercises, pastimes, or shows.” It will thus be seen that, while only public sports, exercises', and pastimes are forbidden, all shooting, hunting, and fishing, etc., are inhibited. The decision in People v. Dennin proceeds on this distinction. In fact it might be very difficult to draw any distinction between a “public” fishing or hunting and private fishing- or hunting. The validity of such legislation cannot be questioned in this-state. Neuendorff v. Duryea, 69 N. Y. 557; Lindenmuller v. People, 33 Barb. 548. The question of how far these restrictions should be carried is for the legislature, not for the courts. Judgment and conviction appealed from affirmed. All concur.